541 So.2d 799 (1989)
Joseph SERPA, Appellant,
v.
STATE of Florida, Appellee.
No. 88-2454.
District Court of Appeal of Florida, Fourth District.
April 26, 1989.
Richard L. Jorandby, Public Defender, and Cherry Grant, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Patricia G. Lampert, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
AFFIRMED.
We certify to the supreme court the same question as certified in State v. Avery, 531 So.2d 182 (Fla. 4th DCA 1988), as a question of great public importance:
MAY EVIDENCE OBTAINED AS A RESULT OF DEFENDANT'S CONSENT TO SEARCH, BE SUPPRESSED BY THE TRIAL COURT AS "COERCED" UPON THE SOLE GROUND THAT THE OFFICER(S) BOARDED A BUS (OR OTHER PUBLIC TRANSPORT) AND RANDOMLY SOUGHT CONSENT FROM PASSENGERS?
DELL, WALDEN and POLEN, JJ., concur.